Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 1 of 8




                                     EXHIBIT
                                         1
Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 2 of 8
                  Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 3 of 8
                                                                                                                      PO Box 25330
                                                                                                       Little Rock, Arkansas 72221


AR HealthNet  Investing In Your Future Through
                                                                                                                     (800) 540-7566
                                                                                                              www.arhealthnet.com

                                                                                                                                 AI

              Affordable Hea1Ut care Today



        John Doe
        123 Main St.
        Little Rock, AR 72211




        Enclosed you will find your new Medical Identification Card and membership packet. Please carry your ID card
        with you at all times. You will need to show this card when you go to the doctor, hospital, pharmacy, or any other
        medical provider. This will allow the provider access to information regarding benefits available to you through
        your group's Health Benefit Plan.

        Please fill out the mandatory health risk assessment by calling 1-800-763-4674 or accessing
        www.arhealthnetworks.com. A health benefit summary is enclosed. Please refer to this summary to assist you
        in understanding your coverage. Certain surgeries, outpatient procedures, major diagnostic testing and all
        inpatient services will require pre-certification. All Emergency Room visits will require a notification within 48
        hours of the visit. Please call 1-877-362-9002 for all pre-certifications and notifications.

        Remember that your insurance coverage has no out-of-network coverage. To find a provider that is in-network,
        please go to www.arhealthnetworks.com or call1-800-540-7566 for the latest listings. You may also go to
        your employer contact for a copy of the Provider Directory.

        Please contact the NovaSys Health Customer Service Department at 1-800-540-7566 if you have any questions
        concerning this ID card, eligibility, in-network providers or your benefits. Representatives are available Monday
        through Friday, 8:00 a.m. to 5:00 p.m. CST.




                      Please fill out the mandatory health risk assessment by calling
                            1-800-763-4674 or accessing www.arhealthnet.com.
                Remove your new Membership Identification Cards below and keep in a safe place.


,.   ~lthNet                                 :JNovaSys              ~HealthNet                               :JNovaSys
                                                        HEALTH                                                          HEALTH

     Grour#: ARIOOO                                     t7DHHS      Group#: ARIOOO                                      t7DHHS
     Group: Widgents Inc.                                           Grour: Widgents Inc.
     Employee:    John Doe                              ACtll       Emr1oyee:    John Doc                               ACHI
     Member#:     AR000999909                                       Member#:     AR000999909
     Dcpcndcnts:  02 Johnny                                         Derenden[s:  02 Johnny


     Deductible:    $100, EXCLUDING OFFICE VISITS                   Deductible:    $100, EXCLUDING OFFICE VISITS
     Coinsurance:    J 5% AFTER DEDUCTIBLE                          Coinsurance:    15% AFTER DEDUCTIBLE
     Out-or-rocket: $1,000 ANNUAL MAXIMUM                           Out-or-rocket: $1.000 ANNUAL MAXIMUM
     Rx CoPay:      $5, $15, $30                                    Rx CoPay:      $5. $15, $30
            Claims and/or Benefits Inquiries Contact:                       Claims and/or Benefits Inquiries Contact:
             (800) 540-7566 • www.arhealthnet.com                            (800) 540-7566 • www.arhealthnet.com
                              Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 4 of 8




        Mail Medical Claims to:                '!iEXPRESS SCRIPTS'
                                                                             Express Scripts, Inc.
                                                                             P.O. Box 66563          Mail Medical Claims to:               ~EXPRE55 SCRIPTS'             Express Scripts, Inc.
                                                                                                                                                                         P.O. Box 66583
        NovaSys Health                                                       St. Louis, MO 63166     NovaSys Health                                                      $t. Louis, MO 63166
        PO Box 25330                                                                                 PO Box 25330
                                                 Rx Bin: 003858                                                                              Rx Bin: 003858
        Little Rock, AR 72221                    RxPCN: A4
                                                                                                     Little Rock, AR 72221                   RXPCN: A4
                                                 Grp: V3VA                                                                                   Grp: V3VA
        Envoy IWebMD 10: 71080                                                                       Envoy I WebMD 10: 71080
                                                 Member Customer Service: (888) 744-4564                                                     Member Customer Service: (888) 744-4564
                                                 Pharmacist Use Only: (800) 824-0898                                                         Pharmacist Use Only: (800) 824-0898
                                                 TOO: (800) 899-2114                                                                         TOO: (800) 899-2114



               Certain surgeries, outpatient procedures, major diagnostic testing and all                  Certain surgeries, outpatient procedures, major diagnostic testing and all
            inpatient services will require pre-certification. All Emergency Room visits will           inpatient services will require pre-certification. All Emergency Room visits will
                            require a notification within 48 hours of the visit.                                        require a notification within 48 hours of the visit.

              PRE-CERTIFICATION AND NOTIFICATION: (877) 362-9002                                         PRE-CERTIFICATION AND NOTIFICATION: (877) 362-9002
        Business hours (CST) are 8:00 a.m. to 5:00 p.m. Monday through Friday                        Business hours (CST) are 8:00 a.m. to 5:00 p.m. Monday through Friday



U.S. Patent 7029001 82                                                                                                                                                                      mCARDI®
Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 5 of 8
Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 6 of 8
          Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 7 of 8


    NovaSys
                                                                                                      PO Box25230
                                                                                       Little Rock, Arkansas 72221
                                                                                    (501) 219-4444 • (800) 294-3557
                                                                                          www.novasyshealth.com


                      HEALTH




        Remove your new Membership Identification Cards below and keep in a safe place.


r                                    C NovaSys                                              C NovaSys
                                                HEALT H                                                HEALTH




    Claims and/or Benefits Inquiries Contact:              Claims and/or Benefits Inquiries Contact:
     (877) 362-9003 • www.novasyshealth .com                (877) 362-9003 • www.novasyshealth .com
                              Case 4:17-cv-00492-BSM Document 281-1 Filed 08/13/20 Page 8 of 8




         Please return your identification card to your employer should your              Please return your identification card to your employer should your
         employment terminate or destroy if you are no longer a participant.              employment terminate or destroy if you are no longer a participant.
         Mail Claims to:                                                                  Mail Claims to :
         NovaSys Health                                                                   NovaSys Health
         PO Box 25228                  Outside the NovaSys Service Area                   PO Box 25228                Outside the NovaSys Service Area
         Little Rock, AR 72221                  •
                                              PHCS Multt·                                 Little Rock, AR 72221                 • PHCS          Multi
         Envoy I WebMO 10: 71080                                                          Envoy I WebMO 10: 71080

                                    HOSPITAL PRE-CERTIFICATION                                                   HOSPITAL PRE-CERTIFICATION
                           Present this card to your hospital upon admission.                             Present this card to your hospital upon admission.
              This is for identification purposes only and does not guarantee coverage.        This is for identification purposes only and does not guarantee coverage.


                              Pre-certification : (800) 273-3291                                               Pre-certif ication : (800) 273-3291

         Business hours (CST) are 8:00 a.m. to 5:00 p.m. Monday through Friday            Business hours (CST) are 8:00 a.m. to 5:00 p.m. Monday through Friday




U.S. Patent Pending   /2069
